United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-1693
                                  ___________

Jamie Hamilton,                        *
                                       *
                  Appellant,           * Appeal from the United States
                                       * District Court for the Eastern
      v.                               * District of Missouri.
                                       *
Onsite Companies, Inc.,                *      [UNPUBLISHED]
                                       *
                  Appellees.           *
                                  ___________

                            Submitted: January 12, 2005
                               Filed: January 26, 2005
                                ___________

Before WOLLMAN, McMILLIAN, and FAGG, Circuit Judges.
                         ___________

PER CURIAM.

      Jamie Hamilton worked as a contract employee for Onsite Companies, Inc., a
nationwide temporary staffing company, at Hypercom Horizon, Inc. in their customer
service department. Hamilton claimed she was raped at work by another Onsite
contract employee who was assigned to Hypercom’s shipping area. The coworker,
who had become friends with Hamilton, claimed the incident was consensual. After
Hamilton reported the incident, Onsite and Hypercom conducted investigations.
Hypercom assured Hamilton the coworker would not work for Hypercom again.
Onsite also removed the coworker from the worksite and reprimanded him. Hamilton
resigned from both Hypercom and Onsite two weeks later.
       Two years later, Hamilton brought this employment discrimination case
claiming hostile work environment sexual harassment and retaliation. The district
court* granted summary judgment to Onsite, concluding Onsite’s response to
Hamilton’s complaint was prompt and adequate as a matter of law, and its
investigation ended the harassment. The district court also held Hamilton did not
make a case for constructive discharge. Hamilton appeals.

       To establish a prima facie case of hostile work environment sexual harassment
by a nonsupervisory coworker, Hamilton must show, among other things, that Onsite
knew or should have known of the harassment and failed to take prompt remedial
action. Meriwether v. Caraustar Packaging Co., 326 F.3d 990, 993-94 (8th Cir. 2003).
Hamilton contends the district court committed error in concluding Onsite’s
investigation was prompt and adequate. We disagree. Onsite interviewed Hamilton’s
coworker four days after she reported the incident. During Hamilton’s interview the
next day, Onsite asked Hamilton how she wanted the matter resolved, and she stated
she would like to continue working at Hypercom, but did not want to work with the
coworker again. Within four business days of Hamilton’s complaint, Onsite resolved
the investigation and complied with Hamilton’s request for resolution, even though
the investigation’s findings were inconclusive. Further, Onsite’s actions effectively
ended the harassment because the coworker quit his job with Onsite after his
interview and thus was never placed at another client site after the incident.

       To establish a prima facie case of retaliation, Hamilton had to show Onsite took
adverse action against her because she filed a charge of harassment. Hamilton claims
her resignation amounted to a constructive discharge, and the district court committed
error in concluding otherwise. Hamilton stated she resigned because she was
uncomfortable working at Hypercom and because she was afraid she might be


      *
       The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.

                                         -2-
reassigned to work with the coworker at some point in the future. Hamilton did not
communicate her concerns to Onsite, however. Hamilton also failed to give Onsite
a change to address her concerns and refused Onsite’s offer to find her another
assignment. We agree with the district court that there was no constructive discharge
as a matter of law because Hamilton presented no evidence that Onsite’s actions were
intended to force her to quit or that it was reasonably foreseeable to Onsite that
Hamilton would quit as a consequence of its action. Hamilton also failed to allow
Onsite a reasonable chance to resolve the situation before resigning. See Turner v.
Honeywell Fed. Mfg. & Tech., LLC, 336 F.3d 716, 724 (8th Cir. 2003).

      We thus affirm the district court’s grant of summary judgment to Onsite.
                      ______________________________




                                         -3-